47 N.Y.2d 748 (1979)
In the Matter of the Board of Education of the Roosevelt Union Free School District, Respondent,
v.
Roosevelt Teachers Association, Appellant.
Court of Appeals of the State of New York.
Argued March 19, 1979.
Decided April 26, 1979.
David N. Stein and James R. Sandner for appellant.
Robert E. Sapir for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*750MEMORANDUM.
The order of the Appellate Division should be reversed and the judgment of the Supreme Court denying the application to stay arbitration reinstated. The board's failure to advance a serious argument under the Taylor Law (Civil Service Law, art 14) and the grant to the arbitrator of the "authority to decide whether the provisions of this Agreement have been complied with" mandate the conclusion that the arbitrator had jurisdiction to resolve the union's claim that the so-called "per diem" teachers were "substitute teachers" within the terms of the agreement (see Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 N.Y.2d 509, 513; Matter of South Colonie Cent. School Dist. v Longo, 43 N.Y.2d 136; see, also, Board of Educ. v New Paltz United Teachers, 44 N.Y.2d 890).
Order reversed, with costs, and the judgment of Supreme Court, Nassau County, reinstated in a memorandum.